         Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

CANDICE CURRY, on her own behalf:
and on behalf of all others
similarly situated              :

     v.                                 :   Civil Action No. DKC 19-3467

                                :
MONEY ONE FEDERAL CREDIT UNION,
et al.                          :

                       MEMORANDUM OPINION AND ORDER

     On December 4, 2019, Plaintiff Candice Curry filed a putative

class action lawsuit against Money One Federal Credit Union, LLC

(“Money One”), Innovative Strategic Solutions, LLC,               (d/b/a/ “CU

Collections”),       and    Silverman       Theologou,      LLP    (“Silverman

Theologou”) (together, “Defendants”)1 alleging violations under

the Uniform Commercial Code (“UCC”), Md. Code Ann., Com. Law § 9-

101, et seq.; the Maryland Consumer Debt Collection Act, Md. Code

Ann., Com. Law § 14-201, et seq.; the Maryland Consumer Protection

Act, Md. Code Ann., Com. Law § 13-101, et seq.; and the Fair Debt

Collection Practices Act (“the FDCPA”), 15 U.S.C. § 1692, et seq.

(ECF No. 1).       Money One financed, and then later repossessed and

sold, Ms. Curry’s and Class Members’ motor vehicles.                Ms. Curry

alleges     that   Money   One,   through    its   agent,    CU   Collections,

provided, to Maryland consumers whose vehicles were repossessed


     1 Plaintiff’s complaint named only Money One and Silverman
Theologou as Defendants. Money One thereafter filed a third-party
complaint against CU Collections. (ECF No. 11).
           Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 2 of 14



and sold, form notices that failed to comply with all of the

requirements        of    the     UCC.      She   also    alleges    that    Silverman

Theologou, a law firm engaged in the business of collecting debts

from       consumers     within    Maryland,      filed    actions   for    deficiency

judgments against herself and a subclass of individuals when those

actions were barred as a matter of law.                   Finally, she alleges that

she and other Maryland consumers suffered damaged credit as a

result of Defendants’ disclosure of false information to third-

party credit agencies and in public court filings.                          Plaintiff

asserts these allegations on behalf of herself and a putative class

of all Maryland consumers whose vehicles were repossessed and sold

by Money One or contractors acting on its behalf from December 5,

2015 to January 21, 2019, pursuant to a credit contract governed

by Md. Code Ann., Com. Law § 9-101, et seq., and as to whom CU

Collections        sent    post-repossession        notices      which   stated   that

consumers had 15 days to redeem their vehicles (“Class Members”).2

       The parties exchanged mediation discovery and, on May 7, 2021,

participated in a seven-hour mediation with the Honorable Barbara

Kerr Howe.       (See ECF Nos. 34 & 38, at 2).             Following mediation and

arms-length       negotiations       with    counsel,      the   parties    agreed   to


       2
       The class definition initially proposed included consumers
whose vehicles were repossessed “from December 5, 2015 to the
present.” (ECF No. 38-1, at 44). The settlement agreement recites
that the allegedly defective notice was not used after January 21,
2019, (ECF No. 38-1, at 2), and counsel agreed that the class
definition would be delineated as set forth in this Order.
                                             2
      Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 3 of 14



settlement terms.        On June 15, 2021, the parties jointly filed a

motion seeking preliminary approval of the proposed class action

settlement agreement (“the Settlement Agreement”), which attempts

to resolve Plaintiff’s claims brought as a putative class action

pursuant   to    Fed.R.Civ.P.        23(b)(3).       The     parties   also   seek

preliminary      certification       of       a   proposed    settlement      class

consisting      of    all   Maryland      consumers     whose     vehicles     were

repossessed and sold by Money One Federal Credit Union (“Money

One”) or contractors acting on its behalf from December 5, 2015 to

January 21, 2019, pursuant to a credit contract governed by Md.

Code Ann., Com. Law § 9-101, et seq., and as to whom CU Collections

sent post-repossession notices which stated that consumers had 15

days to redeem their vehicles; approval of a proposed form and

method of notice; appointment of class counsel; and appointment of

Ms. Curry to serve as class representative.

     On June 24, 2021, the court convened a conference call with

the parties to discuss some outstanding questions regarding the

proposed Settlement Agreement.                The following day, the Supreme

Court issued its decision in TransUnion L.L.C. v. Ramirez, 2021 WL

2599472 (U.S. June 25, 2021), noting that an asserted informational

injury that does not cause any adverse effect is insufficient to

satisfy the Article III standing requirement.                   Thus, this court

issued a notice directing counsel to brief the question of standing

in this case.        (ECF No. 40).     Plaintiff and Defendants responded,

                                          3
           Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 4 of 14



on July 12th and July 26th, respectively, and the court issued a

notice       on   July   28,   2021,    informing   the   parties   that    it   was

satisfied Plaintiff had adequately alleged standing on her own

behalf and on behalf of all putative class members.                 (ECF Nos. 43-

45).       Accordingly, the court now rules on the pending motion for

preliminary approval and certification.

       In     very   basic     terms,   the    proposed   Settlement   Agreement

requires that Class Members receive a complete waiver of any

deficiency3 they owe to Money One arising out of the contracts

covered by the Settlement Agreement; that Money One request a

deletion of the trade line on Class Members’ credit reports

associated with the contracts covered by the Settlement Agreement;

and that Defendants, collectively, pay a sum of $150,000.00 to a

settlement fund, to be divided as follows: (1) an incentive payment

to Ms. Curry in recognition of her efforts on behalf of the

proposed settlement class; (2) payment of attorneys’ fees and case

costs, including settlement administration, in an amount not to

exceed 33% of the amount of deficiencies waived for the settlement

class plus the monetary payments made to the Class Members; and

(3) payment to each Class Member on a pro rata basis.                      (See ECF

No. 38, at 5-6).




       3
       The total waiver of deficiencies for all Class Members
equals approximately $492,225.44.
                                           4
      Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 5 of 14



     In consideration, members of the settlement class who do not

exclude themselves from the Settlement Agreement agree to release

Defendants from all matters related to the claims and allegations

asserted in the lawsuit, the repossession and/or sale of the

vehicles of the Class Members under their contracts, and/or efforts

to collect and/or report the debts of Class Members under their

contracts.   (ECF Nos. 38-1, at 15-16 & 38-3, at 2).

     Generally, approval of a Rule 23 class action settlement

involves a two-step process.        First, the terms of the proposed

settlement must be reviewed in order to issue a preliminary

fairness evaluation.       Grice v. PNC Mortg. Corp. of Am., PJM–97–

3084, 1998 WL 350581, at *2 (D.Md. May 21, 1998); see also Manual

For Complex Litig. (Fourth) § 21.632 (“The judge must make a

preliminary determination on the fairness, reasonableness, and

adequacy of the settlement terms.”).           At this initial stage,

preliminary approval should be granted when a proposed settlement

is “within the range of possible approval,” subject to further

consideration   at   the   final   fairness   hearing   after   interested

parties have had an opportunity to object.           Benway v. Resource

Real Estate Servs., LLC, No. WMN–05–3250, 2011 WL 1045597, at *4

(D.Md. Mar. 16, 2011) (internal quotation marks omitted).              Where

a class-wide settlement is presented for approval prior to class

certification, there must also be a preliminary determination that

the proposed settlement class satisfies the prerequisites set

                                     5
         Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 6 of 14



forth in Fed.R.Civ.P. 23(a) and at least one of the subsections of

Fed.R.Civ.P.      23(b).     See   Manual   For   Complex   Litig.   (Fourth)

§ 21.632; cf. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620

(1997).4     The parties must also be directed to provide notice to

the putative class members regarding the terms of the proposed

settlement and the date of the final fairness hearing, where

arguments and evidence may be presented in support of, and in

opposition to, the settlement.          See Fed.R.Civ.P. 23(e).       At the

second stage, following the final fairness hearing, final approval

will be granted “[i]f the proponents of the settlement have

satisfied their burden of showing that it is fair, adequate and

reasonable.”       Grice, 1998 WL 350581, at *2.




     4   Fed.R.Civ.P. 23(a) provides as follows:

             (a) Prerequisites to a Class Action. One or
             more members of a class may sue or be sued as
             representative parties on behalf of all only
             if: (1) the class is so numerous that joinder
             of all members is impracticable; (2) there are
             questions of law or fact common to the class;
             (3)   the   claims    or   defenses   of   the
             representative parties are typical of the
             claims or defenses of the class; and (4) the
             representative   parties   will   fairly   and
             adequately protect the interests of the class.

Fed.R.Civ.P. 23(b)(3), the subsection relied on by Ms. Curry,
permits a class action to be maintained only if it can be concluded
(1) that “questions of law or fact common to class members
predominate over any questions affecting only individual members,”
and (2) “that a class action is superior to other available methods
for fairly and efficiently adjudicating the controversy.”
                                       6
      Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 7 of 14



     Here, upon careful consideration of the parties’ joint-motion

and a thorough review of the proposed Settlement Agreement, and

subject to further consideration at the hearing described in

Paragraph 12 below (“the Final Fairness Hearing”), it is this 29th

day of July, 2021, ORDERED as follows:

     1.     The parties’ joint motion for preliminary approval of

the Settlement Agreement (ECF No. 38) BE, and the same hereby IS,

GRANTED;

     2.     Subject to further consideration at the Final Fairness

Hearing, the terms of the Settlement Agreement are preliminarily

approved as fair, reasonable, and adequate within the meaning of

Fed.R.Civ.P. 23(e);

     3.     For settlement purposes only, and subject to further

consideration at the Final Fairness Hearing, the following class

of individuals (“the Class Members”) BE, and the same hereby IS,

CERTIFIED as a class action pursuant to Fed.R.Civ.P. 23(a) &

23(b)(3):

            All Maryland consumers whose vehicles were
            repossessed and sold by Money One Federal
            Credit Union (“Money One”) or contractors
            acting on its behalf from December 5, 2015 to
            January 21, 2019, pursuant to a credit
            contract governed by Md. Code Ann., Com. Law
            § 9-101, et seq., (“UCC”) and as to whom CU
            Collections sent post-repossession notices
            which stated that consumers had 15 days to
            redeem their vehicles.




                                    7
       Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 8 of 14




Excluded from the settlement class are: (a) individuals who now

are or have ever been executives of Defendants and the spouses,

parents, siblings, and children of all such individuals, (b) any

individual who was not a resident of the State of Maryland as of

the   date   that   his    or    her   vehicle       was    repossessed,    (c)   any

individual who was granted a discharge pursuant to the United

States Bankruptcy Code or state receivership laws after the date

of his or her contract, unless he or she reaffirmed his or her

obligations with approval of the bankruptcy court, and (d) any

individual against whom a deficiency judgment has already been

obtained relating to their contract with Money One;

      4.     The court preliminarily finds that the Rule 23 Class

meets the prerequisites for a class action under Fed.R.Civ.P. 23(a)

and (b)(3) in that:

               a.   The number of Class Members – 71 – is so numerous

                    that        joinder        of   all     members     thereof    is

                    impracticable;

               b.   There are questions of law or fact common to the

                    class, including but not limited to the question

                    of     whether,       following         the   repossession     of

                    Plaintiff’s           and       Class    Members’      vehicles,

                    Defendants sent form post-repossession notices

                    that failed to comply with the UCC;


                                           8
Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 9 of 14



       c.   Ms. Curry’s claims are typical of the claims of

            the class she seeks to represent because her

            claims arise from the same factual and legal

            circumstances that form the bases of the Class

            Members’ claims – namely, Defendants’ alleged use

            of    defective   form   notices   during    the    period

            between December 5, 2015, and January 21, 2019;

       d.   Ms. Curry and Class Counsel have and will fairly

            and adequately represent the interests of the

            class because Ms. Curry’s interests are not at

            odds with those of the Class Members and because

            Class Counsel are qualified, experienced, and

            competent (see ECF No. 38-2);

       e.   The questions of law or fact common to the class

            predominate over any factual or legal variations

            among Class Members, because there is no dispute

            that individual questions exist because the post-

            repossession notices at issue were form notices;

            and

       f.   Class adjudication of Class Members’ claims is

            superior to individual adjudication because it

            will   conserve   judicial    resources     and    is   more

            efficient for Class Members, whose claims are

            relatively small and who may not be in a position

                              9
        Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 10 of 14



                       to enforce their rights through a lengthy and

                       costly suit;

     5.        Plaintiff Candice Curry BE, and the same hereby IS,

APPOINTED to serve as the representative of the Class;

     6.        The law firm of Santoni, Vocci, & Ortega, LLC, BE, and

the same hereby IS, APPOINTED to serve as Class Counsel for the

Class pursuant to Fed.R.Civ.P. 23(g);

     7.        The Casey Group BE, and the same hereby IS, APPOINTED to

serve     as    the    Settlement      Administrator    for   the    Settlement

Agreement; within fourteen days after the entry of this order,

Defendants will provide to Class Counsel a list of Settlement Class

members in readable electronic form and for each Settlement Class

member, Defendants will provide the: (i) name; (ii) last known

address;       and    (iii)   amount     of   current   deficiency     balance.

Defendants shall use reasonable, good faith efforts to identify

Settlement Class members;

     8.        The Settlement Administrator shall verify the supplied

addresses to increase the accuracy of information and issue the

notice of class action settlement by U.S. mail no later than 30

days from the date this preliminary order of approval is entered

by the clerk.         If any notices are returned as undeliverable, the

Settlement Administrator will research returns to obtain updated

addresses and resend the notices.             The court finds that mailing of

the notice of class action settlement by regular first-class mail

                                         10
     Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 11 of 14



to all Class Members and a second mailing for any returned notices,

constitutes valid, due and sufficient notice to the Class Member;

     9.    The   parties   shall    correct   the   first   and   seventh

paragraphs of the proposed notice of class action lawsuit (ECF No.

38-3) to replace the language “from December 5, 2015 to the

present,” with the language “from December 5, 2015 to January 21,

2019,”;

     10.   Class Members who wish to object to the Settlement

Agreement shall have a right to appear and be heard at the Final

Fairness Hearing provided that such Class Member files with the

court and delivers to the Settlement Administrator (the Casey

Group), Class Counsel, and Defendants’ Counsel a written notice of

objection no later than sixty (60) days after the notice of class

action lawsuit is sent to Class Members. In the written objection,

the Class Member must state: his or her full name, address,

telephone number and email address (if available); the reasons for

his or her objection; and, whether he or she intends to appear at

the Final Fairness Hearing on his or her own behalf or through

counsel.   Written objections must be signed by the Class Member

(or his or her attorney) and filed with the U.S. District Court

for the District of Maryland, 6500 Cherrywood Lane, Greenbelt,

Maryland   20770.     Copies   of    the   objections   and   supporting

documentation must also be mailed or hand-delivered to: (1) Jane

Santoni, Matthew Thomas Vocci, and Chelsea Ortega, Santoni, Vocci

                                    11
        Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 12 of 14



& Ortega, LLC, 409 Washington Avenue, Suite 1000, Towson, Maryland

21204    (Class     Counsel);   (2)    Michael   K.    Hourigan,     Ferguson,

Schetelich & Ballew, P.A., 100 South Charles Street, Suite 1401,

Baltimore,     MD   21201   (counsel    for   Money    One);   (3)   James   E.

Dickerman, Eccleston & Wolf, Baltimore-Washington Law Center, 7240

Parkway Drive, 4th Floor, Hanover, MD 21076 (counsel for Silverman

Theologou LLP); and (4) Julia K. Whitelock, Gordon Rees Scully

Mansaukhani, LLP, 1101 King Street, Suite 520, Alexandria, VA 22314

(counsel for CU Collections); and (5) the Casey Group.                    Class

Counsel and Defendants’ Counsel may, but are not required to,

respond to the objections, if any, by means of a Memorandum of Law

not to exceed 15 pages, filed and served no later than five (5)

days before the Final Fairness Hearing.               The manner in which a

notice of objection should be prepared, filed, and delivered, shall

be stated in detail in the notice sent to Class Members.                  Only

Class Members who have filed and delivered valid and timely written

notices of objection will be entitled to be heard at the Final

Fairness Hearing, unless the court orders otherwise.                 Any Class

Member who does not make his or her objection in the manner

provided shall be deemed to have waived such objection and shall

forever be foreclosed from making any objections to the fairness,

reasonableness, or adequacy of the settlement or the award of

attorneys’ fees to Class Counsel, unless otherwise ordered by the

court;

                                       12
      Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 13 of 14



      11.    Class Members who wish to exclude themselves from the

class must (with their co-borrower, if any) mail a written request

for exclusion to the Settlement Administrator, the Casey Group,

with copies mailed to Class Counsel and to Defendant’s counsel.

Requests for exclusion do not need to be in any particular format,

except that the request must state that the Class Member intends

to “opt-out” or request “exclusion” from the Class and must be

signed, personally, and contain the full name, current address,

and telephone number of the person requesting exclusion.                 The

written request for exclusion must be sent by U.S. mail, first

class and postage prepaid, postmarked on or before sixty (60) days

from the date the notice of class action lawsuit is sent to Class

Members;

      12.    Pursuant to Fed.R.Civ.P. 23(e), a Final Fairness Hearing

addressing final approval of the Settlement Agreement shall be

held at the United States District Courthouse, 6500 Cherrywood

Lane, Greenbelt, Maryland 20770 at 10:00 a.m. on December 3, 2021.

The         specific      courtroom          will        be    noted       at

www.mdd.uscourts.gov/calendar/calendar.asp.              In the event that

renewed     incidence    of   COVID-19     limits   or   prevents   in-person

proceedings in the courthouse, the hearing may be held virtually,

via zoomgov.com.       Appropriate notices will be noted on the docket

and the court’s calendar;



                                      13
     Case 8:19-cv-03467-DKC Document 46 Filed 07/29/21 Page 14 of 14



     13.   At least 14 days prior to the Final Fairness Hearing,

Class Counsel shall file all papers in support of (a) final

approval of the Settlement Agreement as fair, reasonable, and

adequate within the meaning of Fed.R.Civ.P. 23(e); (b) final

certification of the Rule 23 Class; (c) the attorneys’ fees and

expenses requested by Class Counsel; and (d) the incentive fee

requested on behalf of Ms. Curry;

     14.   All proceedings in this action are hereby stayed pending

the Final Fairness Hearing;

     15.   The parties are directed to submit a revised notice of

class action settlement correcting the class definition, the time

class members have to object or opt-out of the Settlement Class,

and all other changes discussed herein within seven (7) days of

the date of this Memorandum Opinion and Order;

     16.   The parties are directed strictly to follow the agreed-

upon protocols; and

     17.   The   clerk   will   transmit   copies   of   this   Memorandum

Opinion and Order to counsel for the parties.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                   14
